Citation Nr: 1042506	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island
 
 
THE ISSUES
 
1.  Entitlement to service connection for a left ankle 
disability.
 
2.  Entitlement to service connection for a bilateral knee 
disability.
 
3.  Entitlement to service connection for a left hip disability.
 
4.  Whether new and material evidence has been submitted for a 
claim of entitlement to service connection for a back disability.
 
5.  Whether new and material evidence has been submitted for a 
claim of entitlement to service connection for a left wrist 
disability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans, Law Clerk
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1964 to February 
1965.  The Veteran was a member of the reserve, and he performed 
active duty for training (ACDUTRA) from June 4 to 18, 1966; from 
June 14 to 28, 1969; and from January 12 to 26, 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service connection 
for back and left wrist disabilities are addressed in the remand 
section below.  Those matters are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence of a current ankle disability 
is due to an injury or disease demonstrated during active 
service.
 
2.  There is no competent evidence of a current bilateral knee 
disability is due to an injury or disease demonstrated during 
active service.
 
3.  There is no competent evidence that a left hip disability is 
due to an injury or disease demonstrated during active service.
 
 
CONCLUSIONS OF LAW
 
1.  A chronic left ankle disability was not incurred or 
aggravated while on active duty.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010)
 
2.  A chronic bilateral knee disability was not incurred or 
aggravated while on active duty.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A chronic left hip disability was not incurred or aggravated 
while on active duty.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondences dated 
September and October 2005 of the information and evidence needed 
to substantiate and complete his claims.  These letters did not 
provide notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.  That 
omission did not, however, prejudice the Veteran, as service 
connection is denied and no disability rating or effective date 
will be assigned.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.
 
The Veteran has not been afforded VA examinations to determine 
the nature and etiology of his left ankle, left hip, and 
bilateral knee disabilities.  However, a VA examination or 
opinion is deemed necessary only if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(b) establishes that the appellant suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability or 
symptoms may be associated with the appellant 's service or other 
service-connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement 
to examine the appellant is not triggered as the evidence of 
record does not meet these initial evidentiary thresholds.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Governing Laws and Regulations
 
Service Connection
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).
 
Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) 
(2009).  ACDUTRA includes full-time duty performed for training 
purposes by members of the Federalized National Guard or reserve. 
  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 
C.F.R. § 3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  
 
Analysis
 
The Veteran contends that he injured his left ankle, left hip, 
and his knees during his reserve service, and that he currently 
experiences pain in these joints.
 
The Veteran's service treatment records pertaining to both active 
duty service and his periods of reserve service are negative for 
any complaints of, or treatments for any ankle, hip or knee 
malady.
 
Post service, there is no evidence of any treatment or current 
diagnosis for a bilateral knee or left ankle disorder.  The 
Veteran has received treatment for his hips.  June 2006 VA 
treatment records reveal a diagnosis for severe left hip 
degenerative disc disease.  
 
Significantly, after a review of the evidence of record, the 
Board finds that service connection is not warranted for a left 
ankle disability, a left hip disability, and a bilateral knee 
disability.  
 
As stated above the service treatment records are absent for any 
complaints or findings referable to treatment for the left ankle, 
left hip, and either knee.  Additionally, there are no post 
service treatment records for any left ankle or knee disorder.  
There are no treatment records for any left hip disorder until 
2005, 40 years after the Veteran's period of active duty and 35 
years after his last documented period of ACDUTRA.  This evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, is evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  There is no competent evidence relating a current left 
hip, left ankle or knee disorder to service.
 
In addition, the Veteran has not submitted any evidence of a 
current bilateral knee or a left ankle injury or disability.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Without a 
currently diagnosed disability, service connection may not be 
granted.)  

The Veteran claims to have received treatment for the left ankle, 
left hip, and bilateral knee disabilities since separation.  The 
Veteran is competent to give evidence about his observable 
symptoms and treatment history.  Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, however, the Veteran did not file a claim 
of entitlement to service connection for left ankle, left hip, 
and bilateral knee disabilities until 35 years following 
separation.  Additionally, the Veteran filed a claim in 2002 for 
a back disability and a wrist disability but this claim did not 
include any indication that he experienced any left ankle, left 
hip, or bilateral knee disabilities.  The Board finds that if the 
Veteran's symptoms had been continuous since service, it would be 
reasonably expected that he could identify treatment for these 
disorders prior to 2005 and would have included them into his 
2002 claim.  Moreover, he would be identify medical records 
showing an actual disability involving each of these joints.  
Given these considerations, the Veteran's contentions that he 
suffers from chronic left ankle, left hip, and bilateral knee 
disorders due to service lack credibility.   Moreover, as noted 
there is no competent evidence linking these disorders to 
service.  Therefore, in the instant case, a continuity of 
symptomatology is not established by the clinical record or by 
the Veteran's own statements, and the claim is denied.
 
The Board acknowledges that the Veteran believes that his 
disorders are related to his active service and ACDUTRA duty.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held 
that a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of etiology goes beyond a simple and 
immediately observable cause-and-effect relationship, especially 
considering the medical history of the claimed disorders as a 
whole.  Thus, on the facts of this case, the Veteran is not 
competent to render an opinion addressing the etiology of his 
claimed disabilities.
 
Therefore, without evidence of a left hip, bilateral knee or left 
ankle injury in-service, and without medical evidence of a left 
hip, bilateral knee and left ankle disorder due to service, 
service connection may not be established.  
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for left ankle, bilateral knee, 
and left hip disabilities is denied.
 

 
REMAND
 
The Veteran claims that his current back and left wrist disorders 
are related to an in service fall from a pole during ACDUTRA.  
Service connection for these disorders was previously denied in 
an unappealed April 2004 rating decision.

The Veteran reports, and service treatment records confirm that 
in June 1966, he was injured after falling from a pole.  Records 
indicate that he suffered a left wrist fracture and a possible 
back injury.  Additionally, there are records from February 1967 
that document the Veteran had a chronic lumbar strain and a 
radiological diagnosis of spina bifida occulta, and there are 
treatment records referring to the back from September 1968.  By 
October 1968, the appellant had been diagnosed with a chronic 
lumbosacral strain.
 
The Veteran has submitted post service VA treatment records to 
show treatment for left wrist and low back disorders.  In an 
October 2007 statement the Veteran reported that he had new 
medical evidence for treatment of his back and left wrist.  
 
The Board finds that it cannot render an opinion on the issue of 
whether there is new and material evidence to support the 
contention that the Veteran's current low back and left wrist 
disabilities are related to service without a full evidentiary 
record.  Moreover, if and only if, new and material evidence is 
submitted, then a VA examination with specific medical opinions 
should be obtained to resolve the issue of whether the Veteran's 
current low back and left wrist problems are related to or due to 
his in service accident.
 
 Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for any left wrist and/or 
low back disorder since service.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and those 
records not already associated with the 
claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
records identified by the Veteran cannot be 
obtained, a notation to that effect should be 
inserted in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those records for VA 
review.
 
2.  The RO should then determine whether new 
and material evidence has been submitted.  If 
so, and only if so, then the Veteran should 
be scheduled for a VA orthopedic examination 
to determine the etiology of any current low 
back and left wrist disorder.  The claims 
folder, including the service treatment 
records, is to be made available to the 
examiner for review in conjunction with the 
examination.  Based on a review of the record 
and an examination of the Veteran the 
orthopedist must opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that either the Veteran's current low 
back and/or left wrist problems are related 
to service, to include an in-service fall in 
June 1966.  All indicated tests and studies 
are to be performed.  
 
Any opinions provided must be based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  A complete rationale for all 
opinions expressed must be provided.  VA 
examiner must append a copy of their 
curriculum vitae to the examination report.
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
 
4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.  
If any benefit sought remains denied, the RO 
must furnish the claimant and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, and 
then afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


